
	
		II
		110th CONGRESS
		1st Session
		S. 666
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to terminate
		  certain incentives for oil and gas.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Industry Tax Break Repeal Act of
			 2007.
		IRepeal of oil
			 industry tax breaks
			101.7-year amortization
			 of geological and geophysical expenditures for certain major integrated oil
			 companies
				(a)In
			 generalSubparagraph (A) of
			 section 167(h)(5) of the Internal Revenue Code of 1986 (relating to special
			 rule for major integrated oil companies) is amended by striking
			 5-year and inserting 7-year.
				(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
				102.Limitation on
			 percentage depletion
				(a)In
			 generalSection 613A of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)Limitation on
				aggregate amount of depletionIn the case of any oil or gas well, the
				allowance for depletion allowed under section 613 shall not exceed the basis of
				the taxpayer in such
				property.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				103.Termination of
			 treatment of natural gas distribution lines as 15-year property
				(a)In
			 generalSection
			 168(e)(3)(E)(viii) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2011 and inserting the date of the enactment
			 of the Oil Industry Tax Break Repeal Act of
			 2007.
				(b)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to
			 property placed in service after the date of the enactment of this Act.
					(2)ExceptionThe
			 amendments made by this section shall not apply to any property with respect to
			 which the taxpayer or a related party has entered into a binding contract for
			 the construction thereof on or before February 16, 2007, or, in the case of
			 self-constructed property, has started construction on or before such
			 date.
					104.Termination of
			 temporary expensing for equipment used in refining of liquid fuels
				(a)In
			 generalSection 179C(c)(1) of
			 the Internal Revenue Code of 1986 is amended—
					(1)by striking January 1, 2012
			 and inserting the date of the enactment of the
			 Oil Industry Tax Break Repeal Act of
			 2007, and
					(2)by striking January 1, 2008
			 and inserting the date of the enactment of the
			 Oil Industry Tax Break Repeal Act of
			 2007.
					(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				105.Natural gas
			 gathering lines treated as 15-year property
				(a)In
			 generalSubparagraph (E) of section 168(e)(3) of the Internal
			 Revenue Code of 1986, as amended by section 2, is amended by inserting ,
			 and at the end of clause (vi), by striking the period at the end of
			 clause (vii) and inserting , and, and by adding at the end the
			 following new clause:
					
						(viii)any natural
				gas gathering line the original use of which commences with the taxpayer after
				the date of the enactment of this
				clause.
						.
				(b)Alternative
			 systemThe table contained in section 168(g)(3)(B) of such Code
			 (relating to special rule for property assigned to classes), as amended by
			 section 3, is amended by inserting after the item relating to subparagraph
			 (E)(vii) the following new item:
					
						
							
								
									(E)(viii)22
									
								
							
						.
				(c)Conforming
			 amendmentClause (iv) of section 168(e)(3) of such Code is
			 amended by inserting and before the date of the enactment of the
			 Oil Industry Tax Break Repeal Act of
			 2007 after April 11, 2005.
				(d)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to
			 property placed in service after the date of the enactment of this Act.
					(2)ExceptionThe
			 amendments made by this section shall not apply to any property with respect to
			 which the taxpayer or a related party has entered into a binding contract for
			 the construction thereof on or before February 16, 2007, or, in the case of
			 self-constructed property, has started construction on or before such
			 date.
					106.Termination of
			 deduction for intangible drilling and development costs
				(a)In
			 generalSection 263(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 sentence: This subsection shall not apply to any taxable year beginning
			 after the date of the enactment of this sentence..
				(b)Conforming
			 amendmentsParagraphs (2) and
			 (3) of section 291(b) of such Code are each amended by striking section
			 263(c), 616(a), and inserting section 616(a).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				107.Termination of
			 enhanced oil recovery credit
				(a)In
			 generalSection 43 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)TerminationThis section shall not apply to any taxable
				year beginning after the date of the enactment of this
				subsection.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				108.Termination of
			 credit for producing oil and gas from marginal wells
				(a)In
			 generalSection 45I of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(e)TerminationThis section shall not apply to any taxable
				year beginning after the date of the enactment of this
				subsection.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				109.Termination of
			 treatment of Alaska natural gas pipelines as 7-year property
				(a)In
			 generalSection
			 168(e)(3)(C)(iii) of the Internal Revenue Code of 1986 is amended by inserting
			 placed in service before the date of the enactment of the
			 Oil Industry Tax Break Repeal Act of
			 2007 after Alaska natural gas
			 pipeline.
				(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				110.Denial of
			 deduction for large integrated oil companies for income attributable to
			 domestic production of oil, natural gas, or primary products thereof
				(a)In
			 generalSubparagraph (B) of section 199(c)(4) of the Internal
			 Revenue Code of 1986 (relating to exceptions) is amended by striking
			 or at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , or, and by inserting after
			 clause (iii) the following new clause:
					
						(iv)in the case of a
				taxpayer which is a large integrated oil company, the sale, exchange, or other
				disposition of oil, natural gas, or any primary product
				thereof.
						.
				(b)Primary
			 productSection 199(c)(4)(B) of such Code is amended by adding at
			 the end the following flush sentence:
					
						For
				purposes of clause (iv), the term primary product has the same
				meaning as when used in section 927(a)(2)(C), as in effect before its
				repeal..
				(c)Large integrated
			 oil companySubsection (c) of section 199 of such Code is amended
			 by adding at the end the following new paragraph:
					
						(8)Large
				integrated oil companyFor purposes of this subsection, the term
				large integrated oil company means, with respect to any taxable
				year, an integrated oil company (as defined in section 291(b)(4)) which—
							(A)had gross
				receipts in excess of $1,000,000,000 for such taxable year, and
							(B)has an average
				daily worldwide production of crude oil of at least 500,000 barrels for such
				taxable
				year.
							.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				111.Revaluation of LIFO
			 inventories of large integrated oil companies
				(a)General
			 ruleNotwithstanding any
			 other provision of law, if a taxpayer is an applicable integrated oil company
			 for its last taxable year ending in calendar year 2006, the taxpayer
			 shall—
					(1)increase, effective as of the close of such
			 taxable year, the value of each historic LIFO layer of inventories of crude
			 oil, natural gas, or any other petroleum product (within the meaning of section
			 4611) by the layer adjustment amount, and
					(2)decrease its cost of goods sold for such
			 taxable year by the aggregate amount of the increases under paragraph
			 (1).
					If the aggregate
			 amount of the increases under paragraph (1) exceed the taxpayer’s cost of goods
			 sold for such taxable year, the taxpayer’s gross income for such taxable year
			 shall be increased by the amount of such excess.(b)Layer adjustment
			 amountFor purposes of this
			 section—
					(1)In
			 GeneralThe term layer
			 adjustment amount means, with respect to any historic LIFO layer, the
			 product of—
						(A)$18.75, and
						(B)the number of barrels of crude oil (or in
			 the case of natural gas or other petroleum products, the number of
			 barrel-of-oil equivalents) represented by the layer.
						(2)Barrel-of-oil
			 equivalentThe term
			 barrel-of-oil equivalent has the meaning given such term by
			 section 29(d)(5) (as in effect before its redesignation by the Energy Tax
			 Incentives Act of 2005).
					(c)Application of
			 requirement
					(1)No change in
			 method of accountingAny
			 adjustment required by this section shall not be treated as a change in method
			 of accounting.
					(2)Underpayments of
			 estimated taxNo addition to
			 the tax shall be made under section 6655 of the Internal Revenue Code of 1986
			 (relating to failure by corporation to pay estimated tax) with respect to any
			 underpayment of an installment required to be paid with respect to the taxable
			 year described in subsection (a) to the extent such underpayment was created or
			 increased by this section.
					(d)Applicable
			 integrated oil companyFor
			 purposes of this section, the term applicable integrated oil
			 company means an integrated oil company (as defined in section 291(b)(4)
			 of the Internal Revenue Code of 1986) which has an average daily worldwide
			 production of crude oil of at least 500,000 barrels for the taxable year and
			 which had gross receipts in excess of $1,000,000,000 for its last taxable year
			 ending during calendar year 2006. For purposes of this subsection all persons
			 treated as a single employer under subsections (a) and (b) of section 52 of the
			 Internal Revenue Code of 1986 shall be treated as 1 person and, in the case of
			 a short taxable year, the rule under section 448(c)(3)(B) shall apply.
				112.Modifications of
			 foreign tax credit rules applicable to large integrated oil companies which are
			 dual capacity taxpayers
				(a)In
			 generalSection 901 of the
			 Internal Revenue Code of 1986 (relating to credit for taxes of foreign
			 countries and of possessions of the United States) is amended by redesignating
			 subsection (m) as subsection (n) and by inserting after subsection (l) the
			 following new subsection:
					
						(m)Special rules
				relating to large integrated oil companies which are dual capacity
				taxpayers
							(1)General
				ruleNotwithstanding any
				other provision of this chapter, any amount paid or accrued by a dual capacity
				taxpayer which is a large integrated oil company to a foreign country or
				possession of the United States for any period shall not be considered a
				tax—
								(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
								(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
									(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
									(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
									Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this
				subsection, the term dual capacity taxpayer means, with respect to
				any foreign country or possession of the United States, a person who—
								(A)is subject to a levy of such country or
				possession, and
								(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
								(3)Generally
				applicable income taxFor
				purposes of this subsection—
								(A)In
				generalThe term
				generally applicable income tax means an income tax (or a series
				of income taxes) which is generally imposed under the laws of a foreign country
				or possession on income derived from the conduct of a trade or business within
				such country or possession.
								(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
									(i)persons who are not dual capacity
				taxpayers, and
									(ii)persons who are citizens or residents of
				the foreign country or possession.
									(4)Large
				integrated oil companyFor purposes of this subsection, the term
				large integrated oil company means, with respect to any taxable
				year, an integrated oil company (as defined in section 291(b)(4)) which—
								(A)had gross
				receipts in excess of $1,000,000,000 for such taxable year, and
								(B)has an average
				daily worldwide production of crude oil of at least 500,000 barrels for such
				taxable
				year.
								.
				(b)Effective
			 Date
					(1)In
			 generalThe amendments made
			 by this section shall apply to taxes paid or accrued in taxable years beginning
			 after the date of the enactment of this Act.
					(2)Contrary treaty
			 obligations upheldThe
			 amendments made by this section shall not apply to the extent contrary to any
			 treaty obligation of the United States.
					IIEnergy Trust
			 Fund
			201.Dedication of
			 resulting revenues to the Energy Trust Fund
				(a)In
			 generalSubchapter A of chapter 98 of the Internal Revenue Code
			 of 1986 (relating to trust fund code) is amended by adding at the end the
			 following new section:
					
						9511.Energy Trust
				Fund
							(a)EstablishmentThere is established in the Treasury of the
				United States a trust fund to be known as the Energy Trust Fund,
				consisting of such amounts as may be appropriated or credited to such Fund as
				provided in this section or section 9602(b).
							(b)Transfers to
				TrustThere are hereby
				appropriated to the Energy Trust Fund amounts equivalent to the revenues
				resulting from the amendment made by the title I of the
				Oil Industry Tax Break Repeal Act of
				2007.
							(c)ExpendituresAmounts in the Energy Trust Fund shall be
				available, as provided in appropriation Acts, only for the purpose of making
				expenditures—
								(1)to accelerate the use of clean domestic
				renewable energy resources and alternative fuels;
								(2)to promote the utilization of
				energy-efficient products and practices and conservation; and
								(3)to increase research, development, and
				deployment of clean renewable energy and efficiency
				technologies.
								.
				(b)Clerical
			 amendmentThe table of sections for such subchapter is amended by
			 adding at the end the following new item:
					
						
							Sec. 9511. Energy Trust
				Fund.
						
						.
				
